Citation Nr: 1737213	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-32 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from April 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California, that denied the above claims.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss and tinnitus are related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss 
 have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that such manifested to a degree of 10 percent or more within a year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

The Board must assess the credibility and weight of all the evidence, including the 
 medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Current tinnitus and bilateral hearing loss disabilities have been established, including a showing the Veteran has hearing loss disability for VA purposes under 38 C.F.R. §  3.385 (2016) (see November 2012 VA examination report).

The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) indicates that his military occupational specialty was gunner's mate.  In the August 2013 Statement of the Case, VA conceded that the Veteran's military occupational specialty was consistent with exposure to acoustic trauma.

A VA examination report dated in November 2012 shows that the Veteran reported a four year history of Naval service with two years serving in the engine room with no hearing protection and two years weapons service with sporadic hearing protection.  He described constant, non-localized tinnitus for at least the preceding  10 to 20 years.  Following examination of the Veteran, the VA audiologist concluded that current tinnitus was less likely as not caused by or the result of noise exposure in service as the service treatment records showed no evidence of tinnitus, and there had been no documentation of an onset of tinnitus within a reasonable time following service.

In an addendum dated in March 2013, the same VA audiologist opined that the Veteran's bilateral hearing loss was less likely as not caused by or the result of noise exposure in service as the service treatment records showed no evidence of hearing loss, and there had been no documentation of an onset of hearing loss within a reasonable time following service.  The VA audiologist added that the Veteran had reported other non-military noise exposure with 24 years in law enforcement, albeit with hearing protection used on the range.

A letter from J. A. Berry, M.D., a private otolaryngologist, dated in June 2013, shows that the Veteran provided a history of noise exposure as set forth above.  She added that all of the Veteran's in-service jobs entailed noise exposure, first in the engine rooms on 12 hour shifts with steamer, boiler, and generator noise exposure; and then in a 40 millimeter saluting battery with other artillery exposure as well.  The Veteran described numerous episodes of hearing loss and sudden ringing after batteries.  He never recalled being instructed to wear hearing protection, and was aware of hearing loss worsening during his career.  He noted gradually worsening since, along with constant bilateral non-pulsatile tinnitus.  Following service, he spent many years in law enforcement but the hearing protection protocols were said to have been strict.  Dr. Berry opined that the Veteran's hearing loss was highly consistent with noise exposure.  Dr. Barry concluded that it was more likely than not that a substantial portion of the Veteran's tinnitus and hearing loss was due to his excessive military noise exposure.

Having carefully considered the medical evidence of record, the Board finds that a state of relative equipoise has been reached in the question of whether service connection for bilateral hearing loss and tinnitus is warranted.

In this regard, the Board finds that the November 2012 and March 2013 VA examination reports are of limited probative value as the conclusions reached by the VA audiologist are based primarily on the fact that the Veteran had not complained of or been diagnosed with either hearing loss or tinnitus for several years after his separation from service.  However, the passage of time between in-service noise exposure and the development of hearing loss and/or tinnitus is not a valid basis upon which to deny a claim for service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (service connection can still be established, even if a hearing loss was not present in service or at separation from service, if the medical evidence shows the loss is actually due to incidents of service).  Moreover, the VA audiologist did not comment on the Veteran's competent reports of in-service injury and continuity of symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board finds probative the June 2013 opinion from Dr. Berry as it was definitive, based upon consideration of the Veteran's history that is consistent with the evidence of record, and supported by rationale.  As such, the Board finds that the opinion establishing that the Veteran had exposure to acoustic trauma in service and now has a hearing loss compatible with noise exposure that also resulted in tinnitus is at the very least probative as to the etiology of the bilateral hearing loss and tinnitus.

Further inquiry could be undertaken with a view towards yet additional development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus are granted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


